7 N.Y.3d 842 (2006)
In the Matter of ROBERT H. ROTERING, JR., Appellant,
v.
SUSAN C. ROTERING, Respondent.
Court of Appeals of New York.
Submitted July 17, 2006.
Decided September 21, 2006.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.